IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs June 10, 2015

                 TONY C. WOODS v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                       No. 89W286     Steve R. Dozier, Judge


              No. M2014-01660-CCA-R3-ECN – Filed October 15, 2015
                        _____________________________

Petitioner, Tony C. Woods, filed a petition for writ of error coram nobis on December 17,
2013, seeking a new trial of the offenses for which he was convicted in 1989: first degree
murder, armed robbery, and possession of an illegal firearm, a sawed-off shotgun. The
petition for writ of error coram nobis alleges that he is entitled to relief because the
forensic medical examiner who testified at his trial had his medical license revoked in
2005 due to “intentional misdeeds.” The coram nobis court dismissed the petition
because it was filed outside the applicable statute of limitations, and no due process
concerns precluded application of the limitations period. After a full review, we affirm
the judgment of the coram nobis court pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals of Tennessee.

 Tenn. R. App. P. 3 Appeal as of Right, Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, P.J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and CAMILLE R. MCMULLEN, JJ., joined.

Elaine Heard, Nashville, Tennessee, for the Appellant, Tony Craig Woods.

Herbert H. Slatery III, Attorney General and Reporter; Tracy L. Alcock, Assistant
Attorney General; Victor S. (Torry) Johnson, III, District Attorney General; and Rachel
Sobrero, Assistant District Attorney General, for the Appellee, State of Tennessee.

                             MEMORANDUM OPINION

      Petitioner alleges the following facts in his petition for writ of error coram nobis:

      1. Medical examiner Dr. Charles W. Harlan testified for the State at Petitioner’s
         trial in 1989. Dr. Harlan’s testimony “was crucial to the prosecution’s case.”
       2. Petitioner found out during his parole hearing in August 2011 “about Dr.
          Harlan’s troubles with the law, with his profession, and the permanent loss of
          his medical license due to his intentional misdeeds” in his capacity as a
          forensic medical examiner.

       3. According to an exhibit attached to the petition for writ of error coram nobis,
          the disciplinary order resulting from the above alleged misdeeds was entered
          May 4, 2005, almost sixteen years after Petitioner’s trial.

       4. Petitioner stated that “of specific interest to [Petitioner] were the allegations
          and findings that Dr. Harlan had provided, in numerous jury trial settings,
          incorrect, incompetent, and sometimes intentionally deceitful testimony.”

       Petitioner did not allege any specific findings of this type of conduct by Dr. Harlan
during Petitioner’s trial. In fact, Petitioner did not attach a copy of the order detailing the
findings of misconduct by Dr. Harlan. The only document pertaining to the disciplinary
order contained in the appellate record is a letter from Juanita Stone, Disciplinary
Coordinator for the Tennessee Department of Health, dated May 22, 2013, stating that
attached to her letter is the Final Order of discipline for Dr. Harlan. Apparently
Petitioner had access to the Final Order which is not in the record because the petition
states that Dr. Harlan was “found guilty” of eighteen specified charges. The sole
allegation by Petitioner as to improper testimony by Dr. Harlan during Petitioner’s trial is
that Dr. Harlan testified the murder was “heinous” and “an execution style murder.”
Petitioner asserts the “evidence and autopsy reports came nowhere near such a
conclusion.”

       Petitioner did not cite any evidence at trial that contradicts this one example of Dr.
Harlan’s testimony. Petitioner did not attach a copy of the autopsy report. However, the
State attached a “Report of Investigation by County Medical Examiner.” That report
shows that the murder victim suffered a contact shotgun wound at the back of her head.

        A petition for writ of error coram nobis must be filed within one year of the
judgment becoming final in the trial court. T.C.A. §§ 27-7-103; 40-26-105(a). In the
case sub judice, the State asserts in its response to the petition that Petitioner’s motion for
new trial was denied on January 19, 1990. Therefore, the statute of limitations for timely
filing of a petition for writ of error coram nobis expired in January 1991. Petitioner’s
petition was not filed until December 2013, almost twenty-three years after the statute of
limitations had expired.


                                              2
       Dr. Harlan’s medical license revocation, which Petitioner claims is the new
evidence entitling him to relief, was done in 2005. This record reflects that Dr. Harlan
died in the fall of 2013. However, in a coram nobis proceeding heard prior to his death,
“Dr. Harlan confirmed that his license to practice medicine in Tennessee was revoked in
2005 due to conduct that began in 1994.” Stephan Lajuan Beasley, Sr., No E2013-
00695-CCA-R3-CO, 2014 WL 2532401 (Tenn. Crim. App. June 2, 2014)(emphasis
added). Petitioner’s trial was in 1989, five years prior to that conduct.

       Petitioner is correct that the statute of limitations for coram nobis proceedings
must be tolled if application of the limitations period violates a petitioner’s due process
rights. Wlodarz v. State, 361 S.W.3d 490, 499 (Tenn. 2012). However, Petitioner waited
more than two years after he learned of Dr. Harlan’s conduct before filing the petition.
Furthermore, this Court has twice held that the revocation of Dr. Harlan’s medical license
and the findings of the medical disciplinary board did not constitute “new evidence” as
contemplated by the statute which allows coram nobis relief in appropriate cases.
Stephan Lajuan Beasley, Sr., at *5; Phyllis Ann McBride, No. M2009-01467-CCA-R3-
PC, 2010 WL 2134157 at *4 (Tenn. Crim. App. May 27, 2010).

       The evidence in the record does not preponderate against the finding of the trial
court and no error of law requiring a reversal of the judgment is apparent on the record.
Accordingly, the judgment of the trial court is affirmed pursuant to Rule 20 of the Rules
of the Court of Criminal Appeals of Tennessee.


                                  ____________________________________________
                                  THOMAS T. WOODALL, PRESIDING JUDGE




                                            3